IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


GERMANTOWN CAB COMPANY,                     : No. 532 EAL 2017
BUCKS COUNTY SERVICES, INC.,                :
CONCORD LIMOUSINE, INC., DEE DEE            :
CAB COMPANY AND MCT                         : Petition for Allowance of Appeal from
TRANSPORTATION, INC.                        : the Order of the Commonwealth Court
                                            :
                                            :
              v.                            :
                                            :
                                            :
PHILADELPHIA PARKING AUTHORITY              :
                                            :
                                            :
PETITION OF: BUCKS COUNTY                   :
SERVICES, INC.                              :

GERMANTOWN CAB COMPANY,                     : No. 533 EAL 2017
BUCKS COUNTY SERVICES, INC.,                :
CONCORD LIMOUSINE, INC., DEE DEE            :
CAB COMPANY AND MCT                         : Petition for Allowance of Appeal from
TRANSPORTATION                              : the Order of the Commonwealth Court
                                            :
                                            :
              v.                            :
                                            :
                                            :
PHILADELPHIA PARKING AUTHORITY              :
                                            :
                                            :
PETITION OF: GERMANTOWN CAB                 :
COMPANY                                     :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of April, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, Philadelphia Parking Authority, are:
(1) Whether the Commonwealth Court erred as a matter of law by holding 53 Pa.C.S.
    § 5707(c) facially unconstitutional?

      a. Whether the Commonwealth Court erred as a matter of law by holding that
         the assessment method set forth in 53 Pa.C.S. § 5707(c) violates
         Respondents’ rights to substantive due process?

      b. Whether the Commonwealth Court erred as a matter of law by holding that
         the assessment method set forth in 53 Pa.C.S. § 5707(c) is arbitrary and
         unreasonable and lacks any real and substantial relation to the goal of
         regulating taxicab service in Philadelphia for the benefit of the public?

      c. Whether the Commonwealth Court erred as a matter of law by holding that
         the issuance of certificates of public convenience to Respondents is akin to
         the issuance of a license to practice a profession, and therefore,
         Respondents have a protected property interest in the performance of
         taxicab operations in Philadelphia?

(2) Whether the Commonwealth Court erred as a matter of law by holding 53 Pa.C.S.
    § 5707 as an unconstitutional delegation of legislative power?

      a. Whether the Commonwealth Court erred as a matter of law by holding that
         the General Assembly has failed to establish any standards that direct,
         guide or restrain the Authority’s exercise of discretion in formulating its
         budget and fee schedule or direct the Authority on how costs and expenses
         should be allocated among utility groups?




                    [532 EAL 2017 and 533 EAL 2017] - 2